DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10, 14, 20-21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers (PGPub 2016/0258830) in view of Makin et al. (PGPub 2017/0363581).
As to claim 1, Lammers discloses a tire pressure monitoring system (TPMS) sensor module (Paragraph 10: TPMS sensor), comprising: a pressure sensor configured to measure an internal air pressure of a tire and generate tire pressure information (Paragraph 5-6: tire pressure sensor sending information); a receiver circuit electrically connected to the transducer and configured to detect the structure borne sound signal (Fig. 3, Paragraph 27: receiver 104, can detect ultrasonic signals) and generate a detection indication that the structure borne sound signal has been detected (Paragraph 31: detecting the modulated signal and looking up table); a processing circuit electrically connected to the pressure sensor and the receiver circuit (Fig. 3, Paragraph 31: processor analyzes the signal received at receiver), and configured to receive the tire pressure information from the pressure sensor (Fig. 3, Paragraph 31: tire pressure monitor), receive the detection indication from the receiver circuit, and generate a communication signal in response to receiving the detection indication (Paragraph 31: status message is sent in response to the detection of the modulated frequency); and a transmitter electrically connected to the processing circuit and configured to transmit the communication signal (Fig. 3, Paragraph 31: message is sent through transmitter 110).
Lammers does not explicitly disclose a transducer configured to receive a structure borne sound signal induced by sound waves.
Makin discloses a transducer configured to receive a structure borne sound signal induced by sound waves (Paragraph 112, Fig. 17: transceiver sends signal along path 1750 in the axle).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to the axle for signal propagation as taught by Makin.
The motivation for such a modification would be to allow the system to reduce interference from outside noise.
As to claim 2, Lammers discloses wherein the structure borne sound signal is a modulated carrier signal that propagates as mechanical vibrations having a carrier frequency above 16 kHz (Paragraph 27: ultrasonic signals are used, ultrasonic signals are in the range 20 kHz or higher).
As to claim 7, Lammers discloses a tire pressure monitoring system (TPMS) (Paragraph 10: TPMS sensor), comprising: a first sound transducer mechanically coupled to a first axle assembly (Fig. 2, Paragraph 23, 27: transmitter on axle, the signal sources can be ultrasonic signals), the first TPMS sensor module comprising: a first pressure sensor configured to measure an internal air pressure of a tire mounted to the first wheel and generate first tire pressure information (Fig. 3, Paragraph 31: tire pressure monitor); a first transducer receiver configured to receive a first structure borne sound signal induced by the first sounds waves (Fig. 3, Paragraph 27: receiver 104, can detect ultrasonic signals); a first receiver circuit electrically connected to the first transducer receiver and configured to detect the first structure borne sound signal and generate a first detection indication that the first structure borne sound signal has been detected (Fig. 3, Paragraph 31: processor analyzes the signal received at receiver); a first processing circuit electrically connected to the first pressure sensor and the first receiver circuit, and configured to receive the first tire pressure information from the first pressure sensor (Fig. 3, Paragraph 31: the processor uses the tire pressure information from the tire pressure module), receive the first detection indication from the first receiver circuit, and generate a first communication signal in response to receiving the first detection indication (Paragraph 31: status message is sent in response to the detection of the modulated frequency); and a first transmitter electrically connected to the first processing circuit and configured to transmit the first communication signal (Fig. 3, Paragraph 31: message is sent through transmitter 110).
Lammers does not explicitly disclose wherein the first sound transducer is configured to generate first sound waves based on a first input signal; a first wheel comprising a first metal rim mechanically coupled to the first axle assembly; a first TPMS sensor module mechanically coupled to the first metal rim, and a controller configured to drive the first sound transducer via the first input signal to generate the first structure borne sound signal.
Makin discloses wherein the first sound transducer is configured to generate first sound waves based on a first input signal (Paragraph 82, 84: input commands for controller to set transmission parameters); a first wheel comprising a first metal rim mechanically coupled to the first axle assembly (Fig. 15, Paragraph 111, 117: wheel rim 1550 on axle, vehicle has wheel); a first TPMS sensor module mechanically coupled to the first metal rim (Fig. 15, Paragraph 112: pressure sensor 1522 is attached by strap), and a controller configured to drive the first sound transducer via the first input signal to generate the first structure borne sound signal (Paragraph 82, 84: input commands for controller to set transmission parameters).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to use an input signal and wheel rim as taught by Makin.

As to claim 8, Lammers does not explicitly disclose wherein the first structure borne sound signal, induced by the first sound waves, propagates along a full metal pathway from the first axle assembly to the first metal rim
Makin discloses wherein the first structure borne sound signal, induced by the first sound waves, propagates along a full metal pathway from the first axle assembly to the first metal rim (Makin; Fig. 17, Paragraph 112, 130: ultrasound propagates along path 1750 in the axle 1530).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to the axle for signal propagation as taught by Makin.
The motivation for such a modification would be to allow the system to reduce interference from outside noise.
As to claim 9, Lammers in view of Makin discloses wherein the controller is configured to receive the first communication signal and determine a location of the first TPMS sensor module based on the first communication signal (Lammers; Paragraph 31: position information is sent).
As to claim 10, Lammers in view of Makin discloses further comprising: a vehicle electronic control unit (ECU), wherein the controller is configured to transmit a second communication signal to the vehicle ECU (Lammers; Paragraph 18: ECU, each axle has a transmitter thus multiple signals sent to the controller which is a ECU), the second communication signal including the location of the first TPMS sensor module (Lammers; Paragraph 31: position information is sent,, each tire has a TPMS sensor which detects its own position and transmits to the controller thus multiple signals sent with position to the controller).
As to claim 14, Lammers in view of Makin discloses further comprising: a second sound transducer mechanically coupled to a second axle assembly (Lammers; Paragraph 23: each axle has a transmitter), a second wheel comprising a second metal rim mechanically coupled to the second axle assembly (Makin; Fig. 15, Paragraph 111, 117: wheel rim 1550 on axle, vehicle has wheel, each wheel has a transmitter); and a second TPMS sensor module mechanically coupled to the second metal rim (Makin; Fig. 15, Paragraph 112: pressure sensor 1522 is attached by strap), the second TPMS sensor module comprising: a second pressure sensor configured to measure an internal air pressure of a tire mounted to the second wheel and generate second tire pressure information (Lammers; Fig. 3, Paragraph 31: tire pressure monitor); a second transducer receiver configured to receive a second structure borne sound signal induced by the second sounds waves (Lammers; Fig. 3, Paragraph 27: receiver 104, can detect ultrasonic signals); a second receiver circuit electrically connected to the second (Lammers; Fig. 3, Paragraph 31: processor analyzes the signal received at receiver) and generate a second detection indication that the second structure borne sound signal has been detected (Lammers; Paragraph 31: status message is sent in response to the detection of the modulated frequency); a second processing circuit electrically connected to the second pressure sensor and the second receiver circuit, and configured to receive the second tire pressure information from the second pressure sensor (Lammers; Fig. 3, Paragraph 31: the processor uses the tire pressure information from the tire pressure module and the received signal), receive the second detection indication from the second receiver circuit, and generate a second communication signal in response to the second detection indication (Lammers; Fig. 3, Paragraph 31: message is sent through transmitter 110); and a second transmitter electrically connected to the second processing circuit and configured to transmit the second communication signal (Lammers; Fig. 3, Paragraph 31: message is sent through transmitter 110); and wherein the controller is configured to drive the second sound transducer via the second input signal to generate the second structure borne sound signal (Makin; Paragraph 82, 84: input commands for controller to set transmission parameters).
Lammers does not explicitly disclose wherein the second sound transducer is configured to generate second sound waves based on a second input signal.
Makin discloses wherein the second sound transducer is configured to generate second sound waves based on a second input signal (Paragraph 112, Fig. 17: transceiver sends signal along path 1750 in the axle).

The motivation for such a modification would be to allow the system to reduce interference from outside noise.
As to claim 20, Lammers discloses a method of localizing at least one tire pressure monitoring system (TPMS) sensor module (Paragraph 10: TPMS sensor), the method comprising: driving, by a controller, a first sound transducer to generate first sound waves (Paragraph 5-6: tire pressure sensor sending information) generating, by the first TPMS sensor module, a first detection indicator indicating that the first structure borne sound signal has been detected (Paragraph 31: detecting the modulated signal and looking up table); generating, by the first TPMS sensor module in response to the first detection indicator, a first communication signal (Paragraph 31: status message is sent in response to the detection of the modulated frequency); transmitting, by the first TPMS sensor module, the first communication signal to the controller (Fig. 3, Paragraph 31: message is sent through transmitter 110); and determining, by the controller, a location of the first TPMS sensor module based on the first communication signal (Fig. 3, Paragraph 31: message includes position information).

Makin discloses detecting, by the first TPMS sensor module, the first structure borne sound signal (Paragraph 112, Fig. 17: transceiver sends signal along path 1750 in the axle), generating first sound waves based on a first input signal (Paragraph 82, 84: input commands for controller to set transmission parameters) in order to induce a first structure borne sound signal that propagates from a first axle assembly to a first TPMS sensor module coupled to a first wheel (Makin; Fig. 17, Paragraph 112, 130: ultrasound propagates along path 1750 in axle 1530).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to propagate the signal along an axle and use an input signal and wheel rim as taught by Makin.
The motivation for such a modification would be to allow the system to reduce interference from outside noise and allow the system to have more control on the transmission parameters.
As to claim 21, Lammers in view of Makin discloses further comprising: driving, by the controller, a second sound transducer to generate second sound waves (Lammers; Paragraph 23: each axle has a transmitter) based on a second input signal in order to induce a second structure borne sound signal that propagates from a second axle assembly to a second TPMS sensor module coupled to a second wheel (Makin; Paragraph 82, 84: input commands for controller to set transmission parameters); detecting, by the second TPMS sensor module, the second structure borne sound signal (Lammers; Fig. 3, Paragraph 27: receiver 104, can detect ultrasonic signals); generating, by the second TPMS sensor module, a second detection indicator indicating that the second structure borne sound signal has been detected (Lammers; Fig. 3, Paragraph 31: processor analyzes the signal received at receiver); generating, by the second TPMS sensor module in response to the second detection indicator, a second communication signal (Lammers; Paragraph 31: status message is sent in response to the detection of the modulated frequency); transmitting, by the second TPMS sensor module, the second communication signal to the controller (Lammers; Fig. 3, Paragraph 31: message is sent through transmitter 110); and determining, by the controller, a location of the second TPMS sensor module based on the second communication signal (Lammers; Fig. 3, Paragraph 31: message includes position information).
As to claim 24, Lammers discloses a tire pressure monitoring system (TPMS)  (Paragraph 10: TPMS sensor), comprising: a sound transducer mechanically coupled to an axle assembly, wherein the sound transducer is configured to generate sound waves (Fig. 2, Paragraph 23, 27: transmitter on axle, the signal sources can be ultrasonic signals and they are detected, the transmitter and axle would have structure) , wherein the controller is configured to modulate the sound transducer such that first structure borne sound signal carries (Paragraph 6: modulation frequency is used to determine location); the TPMS sensor module comprising: a pressure sensor configured to measure an internal air pressure of a tire mounted to the wheel and generate tire pressure information (Paragraph 5-6: tire pressure sensor sending information); a transducer receiver configured to receive the structure borne sound signal induced by the sound waves (Fig. 2, Paragraph 23, 27: transmitter on axle, the signal sources can be ultrasonic signals and they are detected); a receiver circuit electrically connected to the transducer receiver and configured to extract the communication data from the structure borne sound signal (Paragraph 31: detecting the modulated signal and looking up table); a processing circuit electrically connected to the pressure sensor and the receiver circuit, and configured to receive the tire pressure information from the pressure sensor (Fig. 3, Paragraph 31: tire pressure monitor), and receive the extracted communication data from the receiver circuit (Paragraph 31: detecting the modulated signal and looking up table); and a transmitter electrically connected to the processing circuit and configured to transmit a communication signal to the controller (Fig. 3, Paragraph 31: message includes position information).
Lammers does not explicitly disclose a controller configured to drive the sound transducer via the input signal to generate a structure borne sound signal, generate sound waves based on an input signal; a wheel comprising a metal rim mechanically coupled to the axle assembly; a TPMS sensor module mechanically coupled to the metal rim and configured to communicate with the controller.
Makin discloses a controller configured to drive the sound transducer via the input signal to generate a structure borne sound signal (Paragraph 112, Fig. 17: transceiver sends signal along path 1750 in the axle), generate sound waves based on an input signal (Paragraph 82, 84: input commands for controller to set transmission parameters); a wheel comprising a metal rim mechanically coupled to the axle assembly (Fig. 15, Paragraph 111, 117: wheel rim 1550 on axle, vehicle has wheel); a TPMS sensor module mechanically coupled to the metal rim and configured to communicate with the controller (Fig. 15, Paragraph 112: pressure sensor 1522 is attached by strap).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to propagate the signal along an axle and use an input signal and wheel rim as taught by Makin.
The motivation for such a modification would be to allow the system to reduce interference from outside noise and allow the system to have more control on the transmission parameters and use parts that are typical in a tire pressure monitoring system.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers (PGPub 20160258830) in view of Makin et al. (PGPub 2017/0363581) and in further view of Darrer (PGPub 2017/0144495).
As to claim 3, Lammers discloses provide data derived from the structure borne sound signal to the processing circuit, and the processing circuit is configured to generate the communication signal including the data derived from the structure borne sound signal (Paragraph 31: status message is sent in response to the detection of the modulated frequency) and a unique identifier that corresponds to the TPMS sensor module (Paragraph 21: ID is incorporated).

Darrer discloses wherein: the receiver circuit is configured to decode the structure borne sound signal (Paragraph 36, 44: decoding signals at the receivers).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to use encoding and decoding as taught by Darrer.
The motivation for such a modification would be to remove redundancies in the signal allowing for a smaller size for wireless communication.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers (PGPub 20160258830) in view of Makin et al. (PGPub 2017/0363581) and in further view of Darrer (PGPub 2017/0097223).
As to claim 4, Lammers does not explicitly disclose wherein the transducer is a microphone or an accelerometer.
Darrer discloses wherein the transducer is a microphone or an accelerometer (Fig. 1: using the transducer for transmitting and receiving a signal, Paragraph 29: the transducer can be a microphone to detect acoustic signals). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to use a microphone as taught by Darrer.
The motivation for such a modification would be because they are well known devices for converting acoustic signals.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers (PGPub 20160258830) in view of Makin et al. (PGPub 2017/0363581) and in further view of Berezin (PGPub 2019/0056302).
As to claim 11, Lammers in view of Makin discloses further comprising: a coupling media configured to couple the first sound transducer to the first axle assembly (Lammers; Paragraph 30: transmitter is mounted on the axle).
Lammers in view of Makin does not explicitly disclose wherein the coupling media is a non-metal layer having a thickness less than 100 micrometers.
	Berezin discloses wherein the coupling media is a non-metal layer having a thickness less than 100 micrometers (Paragraph 94, 99, 101: ultrasonic coupling layer using 10 micrometer -10 millimeter thickness made of crystal silicon).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers in view of Makin to use low thickness as taught by Berezin.
The motivation for such a modification would be to allow for better propagation based on the wavelengths of the frequency of the operation (Paragraph 101).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers (PGPub 20160258830) in view of Makin et al. (PGPub 2017/0363581) and in further view of Darrer (PGPub 2017/0097223).
claim 12, Lammers in view of Makin discloses wherein: the first sound transducer is a piezoelectric ultrasonic transducer.
Lammers in view of Makin does not explicitly disclose the first transducer receiver is a microphone or an accelerometer.
Darrer discloses the first transducer receiver is a microphone or an accelerometer (Fig. 1: using the transducer for transmitting and receiving a signal, Paragraph 29: the transducer can be a microphone to detect acoustic signals).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers in view of Makin to use a microphone as taught by Darrer.
The motivation for such a modification would be because they are well known devices for converting acoustic signals.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers (PGPub 20160258830) in view of Makin et al. (PGPub 2017/0363581) and in further view of Darrer (PGPub 2017/0144495).
As to claim 13, Lammers discloses provide data derived from the decoded first structure borne sound signal to the first processing circuit, and the first processing circuit is configured to generate the first communication signal including the data derived from the decoded first structure borne sound signal (Paragraph 31: status message is sent in response to the detection of the modulated frequency) and a (Paragraph 21: ID is incorporated).
Lammers does not explicitly disclose wherein: the first receiver circuit is configured to decode the first structure borne sound signal.
Darrer discloses wherein: the first receiver circuit is configured to decode the first structure borne sound signal (Paragraph 36, 44: decoding signals at the receivers).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to use encoding and decoding as taught by Darrer.
The motivation for such a modification would be to remove redundancies in the signal allowing for a smaller size for wireless communication.
As to claim 25, Lammers does not explicitly disclose wherein the communication data includes at least one of configuration information, programming information, or control information for the TPMS sensor module.
Darrer discloses wherein the communication data includes at least one of configuration information, programming information, or control information for the TPMS sensor module (Paragraph 31, 36: the receiver received signals for programming, signals can be ultrasound).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Lammers to use programming signals as taught by Darrer.
The motivation for such a modification would be to allow for more flexibility in allowing adjustments to the TPMS program.

Allowable Subject Matter
Claims 5-6, 15-19, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.L/Examiner, Art Unit 2683                                                                                                                                                                                                        
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688